Name: Commission Regulation (EEC) No 346/91 of 13 February 1991 amending Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  trade policy;  prices;  marketing
 Date Published: nan

 14. 2. 91 Official Journal of the European Communities No L 41 / 19 COMMISSION REGULATION (EEC) No 346/91 of 13 February 1991 amending Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) No 3601 /90 (6), dried grapes (sultanas) from the 1989 harvest have been purchased by Greek storage agencies and offered for sale at prices fixed in advance for processing for consumption, pursuant to Commission Regulation (EEC) No 2566/90 , of 5 September 1990 Q ; Whereas the selling price of those products should be revised in order to take account of their qualitative depre ­ ciation, the impact of the monetary devaluation of the drachma and the need to dispose of 1989 harvest stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION Article 1 Annex II of Commission Regulation (EEC) No 2566/90 is hereby replaced by the fol ­ lowing : 'ANNEX II Qualities and prices of the dried grapes referred to in Article 1 (ECU/100 kg) Sultana No 1 Sultana No 2 Sultana No 4 Sultana No 5 52,162 51,072 49,401 47,221 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 119, 11 . 5. 1990, p. 74. 0 OJ No L 201 , 31 . 7. 1990, p. 4. O OJ No L 72, 13 . 3 . 1985, p. 7. (6) OJ No L 350, 14 . 12. 1990, p. 54 . 0 OJ No L 243, 6. 9 . 1990, p. 8 . ;